NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending.

Drawings
The drawings are objected to because figures 2, 3A, and 3B lack proper crosshatching for those portions which are deemed to be in cross-section. Note Applicant’s brief description of drawings indicate that they are a partial cross-section but there is no indication as to what portions are actually being depicted in cross-section.
Figures 2 and 3A are further objected to because it is unclear how valve stem 128 and spring 130 operate the seal 158 to open and close a passage. Furthermore, there appears to be an unlabeled pivotal check valve sealing the female connector within 124. The Examiner suggests a supplemental drawing(s) showing the valve connectors and valve(s) operation to include proper crosshatching with all pertinent features and properly labeled as supported in the written disclosure.
Figure 3B is further objected to because it is unclear how male and female connecting portions 106 and 108 interact, wherein there does not appear to be any means for actually forming a connection. Furthermore, it’s unclear how valve disk 146 is actually a disk and item 144 is disclosed as being a tube but drawings improperly depict the sidewalls as having zero thickness. Furthermore it is unclear if the tube 144 is integral to any other component and if the tube is removable from item 102 then how the disk valve 146 would seal the opening.  Furthermore, the brief description says figure 3B is similar to figure 3A, however the means of operation and valve structure appear to be drastically different to the point of being mutually exclusive. The Examiner suggests a supplemental drawing(s) showing the valve connectors and valve(s) operation to include proper crosshatching with all pertinent features and properly labeled as supported in the written disclosure.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1, “a lip” which is not labeled in the drawings and wherein the written description is not adequate to determine where the “lip” might be deemed to be. 
Claim 6, “one or more rubber washers that, in part, create a seal therebetween”.  
Claim 7, “complementary bayonet pins and holes that together attach said connector with said outlet.”
Claim 10, “one or more flat magnets”. Applicant appears to only have support for two magnetic strips.
Claim 11, “a dump valve for (intended use) quickly releasing air disposed separately from said inflation valve”, as vaguely discussed in the last two sentences of Applicant’s paragraph [0021].
Claim 19, “a connecting tube 144 insertable through said inflation valve (126) of said inflatable so as to open said passageway;” Note this claim language is exclusive to Figure 3B because of the connecting tube 144, however the “inflation valve” is not disclosed for this embodiment rather a tilting disc valve 142 is.
Claim 21, “a bladder valve disposed within said outlet wherein said connecting tube is also insertable through said bladder valve.” Independent claim 19 already claimed an inflation valve which might be deemed as a valve 146 if claim 19 is amended as such to correct the antecedent basis issue, however no secondary valve is disclosed or depicted for this embodiment (figure 3B), let alone one being located in “a bladder” 104.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 13 and 14 are objected to because of the following informalities. Appropriate correction is required.
Claim 13 line 3, should be “such that the two magnets [[to]] snap together.”
Claim 14 line 2 should be “by folding a flexible fabric”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1. It is unclear what Applicant deems to be “a lip”. See associated drawing objection.
Claim 4. It is unclear what Applicant deems to be “a connector” and “a one-way” valve. Applicant’s written description supports a one-way inflation valve 126 having a connecting portion 108. Claim 1 establishes, “an inflation valve mounted to said inflatable mattress and including a connector…” whereas claim 4 requires, “wherein said connector is a one-way valve.” Since the connector is claimed as a portion of the inflation valve it’s unclear how the connector can be the one-way valve, rather it would appear that claim 4 should read as, “wherein said [[connector]] inflation valve is a one way valve”. Alternatively, Applicant might intend to mean that the connector 108 has a second valve which is also a one way valve nested within one-way inflation valve, in which case the written description and drawings lack adequate support but are hinted at in figure 2 as being drawn to the unlabeled apparatus on the interior of 108. It is unclear what interpretation to take, however in the interest of compact prosecution the Examiner will proceed with the understanding that only one valve is being claimed, and that is a one-way inflation valve.
Claim 6. It is unclear if Applicant intends to mean that the connection comprising both parts includes at least one washer or if Applicant intends to mean that each component of the connection includes at least one washer. As best understood, there is at least one rubber washer. This is further complicated by the associated drawing objection for not depicting the claimed subject matter.
Claim 7. It is unclear what is meant by “bayonet pins and holes that together attach said connector with said outlet” because the drawings do not depict such a feature.
Claim 10. It is unclear how what is meant by, “wherein said closing spring is one or more flat magnets.” Applicant’s disclosure is for two magnetic strips being attracted to each other. Applicant’s written description does not support utilizing only one flat magnet for this purpose, and it is unclear how any sealing could be achieved by only having one magnet. Similarly, Applicant’s disclosure is not drawn to an embodiment having more than two magnetic strips. On a similar note it is unclear if “flat” magnets are intended to be some other version of magnet sealing which are not “magnetic strips” as depicted and disclosed. As best understood there are only two magnetic strips 134A and 134B. 
Claim 11. It is unclear what is meant by “a dump valve” because no dump valve is depicted in any embodiment.
Claim 19, It is unclear what is meant by “a connecting tube 144 insertable through said inflation valve (126) of said inflatable so as to open said passageway;” Note this claim language is exclusive to Figure 3B because of the connecting tube 144, however the “inflation valve” is not disclosed for this embodiment rather a tilting disc valve 142 is disclosed, which is further indefinite because as depicted the valve in figure 3B is inoperable, wherein a side wall of tube 144 appears to be monolithic with the valve 146. It is further indefinite because it is unclear how the valve 146 can be interpreted as being a disc. Applicant appears to be utilizing lexicography inconsistent with Applicant’s disclosure and attempting to combine mutually exclusive species, drawing into question if the valve in claim 19 is meant to be the valve of 3A or the valve of figure 3B.

Claim 21. It is unclear what is meant by, “a bladder valve disposed within said outlet wherein said connecting tube is also insertable through said bladder valve.”, because no “bladder” valve is depicted or even how the tube would operate such a valve.
Claims 2, 3, 5, 8, 9, and 20 are further rejected based upon dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-2, 4-5, 7-9, 12, 15-16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shelton US 5230611.
	Shelton discloses:
1. (Currently Amended) An inflatable air mattress system (figures 1-12) comprising: an inflatable air mattress (see at least abstract line 3) defining an air chamber (not individually labeled, seen as the interior of the inflatable object 96) and including an inlet passageway (figure 10, item 38); an inflation valve mounted to said inflatable air mattress and including a connector (20), said inflation valve defining a passageway (best seen in figure 10 as the interior of 22/36), a lip (seen as the annular portion of 48 in figure 10 which forms the seal with valve member resilient seal 46) and a valve member (28), said valve member including a seal (46) movable between a closed position wherein said valve member is at least partially covering said lip (as depicted in figure 10) and an open position (not depicted, airflow from the bag 94 forces open the resilient valve seal 46) wherein in said open position inflation air can pass (optional recitation, not required never the less present) through said passageway and into said air chamber of said inflatable air mattress; and an inflating bladder (94) including an interior portion defined by at least one wall of flexible fabric (see at least column 4 lines 35, “plastic bag”) having a first end (seen as that end of 94 furthest from 58 in figure 11) and a second end (seen as that end of 94 closest to 58 in figure 11), said first end including a wide opening securable by a closing spring (see at least column 5, line 24-25 “clip”), said second end including an outlet adapted (capability) to connect (infinitive verb, never the less present at 58) to said connector, wherein said inflating bladder is configurable (capability) to force (infinitive verb, never the less present) a quantity of air from said interior portion of said inflating bladder, through said connector, and into said inflatable air mattress, wherein said first end of said inflating bladder is detachably coupled with said inflatable.
2. (Currently Amended) The inflatable air mattress system of claim 1, wherein  said inflating bladder (94) is a bag (see at least column 4 line 39, “plastic bag”).  
4. (Currently Amended) The inflatable air mattress system of claim 1, wherein said connector (20) is a one-way valve (28, see also column 2 lines 61-64).  
5. (Currently Amended) The inflatable air mattress system of claim 1, wherein said connector and said outlet adapted (capability) to connect (infinitive verb) to said connector have complementary threading (figure 10 item(s) 34) disposed thereon such that said connector and said outlet screw together.  
7. (Currently Amended) The inflatable air mattress system of claim 1, wherein said connector and said outlet adapted (capability) to connect (infinitive verb, not required) to said connector include complementary bayonet pins and holes that together attach said connector with said outlet.  
8. (Currently Amended) The inflatable air mattress system of claim 1, wherein said inflating bladder is configurable (capability) to perform (infinitive verb, never the less present see at least column 5 lines 14-33) the forcing of the quantity of air from said interior portion of  said inflating bladder through said connector and into said inflatable air mattress according to a pumping motion, and wherein said inflating bladder is further configurable (capability) as a pump (see at least column 5 lines 14-33) such that said first end of said inflating bladder is pushed towards said second end of said inflating bladder to move (infinitive verb) the quantity of air.  
9. (Currently Amended) The inflatable air mattress system of claim 8, wherein said first end of said inflating bladder is rolled (see at least column 5 lines 21-25) around said closing spring to form (infinitive verb) a handle such that said handle is useable in a pumping motion. 
12. (Original) A method of inflation (figure 12, see also at least column 5 lines 14-44), comprising: coupling a first end of an inflating bladder (94) to an inflatable (96) with a valve connector (52); opening a second end of the inflating bladder; Page 5 of 10U.S. Application Serial No. TBD Attorney Docket: 81610.00820closing the second end of the inflating bladder to capture (infinitive verb) air within the inflating bladder; and folding the second end of the inflating bladder towards the valve connector to force (infinitive verb) air through the valve connector and into the inflatable. 
15. (Original) The method of inflation of claim 12, comprising: repeating the steps (see at least column 5 lines 28-30) of claim 12 until the inflatable is inflated. 
16. (Currently Amended) An inflation system (figures 1-12) comprising: an inflatable (96) having an interior air chamber (not individually labeled); an inflating bladder (94) having first (figure 11, the end of item 94 closest to 58) and second ends (figure 11, the end of item 94 furthest from 58); wherein said first end of said inflating bladder is detachably coupled (best seen in figure 10, accomplished either by unthreading at 34 or withdrawing connector 20 from port 38) with said inflatable; and wherein said second end has an opening (98, see at least column 5 line 15) for (intended use) taking air into said inflating bladder; Page 6 of 10U.S. Application Serial No. TBD Attorney Docket: 81610.00820a closing spring (see at least column 5, line 24-25 “clip”) for capturing air within said inflating bladder such that movement (see at least column 5 lines 14-44) of said second end of said inflating bladder towards said first end of said inflating bladder forces air from said inflating bladder into said inflatable. 
19. (Currently Amended) An inflation system (figures 1-12, in particular figure 10) comprising: an inflatable (96) defining an air chamber (not individually labeled); an inflation valve (20) mounted to said inflatable, said inflation valve defining a passageway (interior of 22/36) through which air can pass (optional recitation) into said air chamber of said inflatable; and an inflating bladder (94) including an interior portion defined by at least one wall of flexible fabric (“bag” column 4 line 29) having a first end (98) and a second end (94 at 58 as shown in figure 11), said first end including a wide opening securable by a closing spring (see at least column 5, line 24-25 “clip”), said second end including an outlet (32/30 in figure 10) having a connecting tube (22/36, best seen in figure 10) insertable through said inflation valve (see 35 USC 112 rejection above, seen as valve 40 in figure 10) of said inflatable so as to open said passageway;Page 7 of 10U.S. Application Serial No. TBD Attorney Docket: 81610.00820 wherein said inflating bladder is configurable (capability) to force (infinitive verb, never the less present, see at least column 5 lines 14-44) ) a quantity of air from said interior portion of said inflating bladder, through said inflating bladder connecting tube, and into said air chamber of said inflatable. 
20. (Currently Amended) The inflation system of claim 19, comprising: a connector (38, best seen in figure 10) for (intended use) coupling said inflating bladder to said inflatable wherein said connector holds said connecting tube in place through said inflation valve. 
21. (Currently Amended) The inflation system of claim 20, comprising: a bladder valve (see associated 35 USC 112 above, taken as the combination of 30, 34, 22 and valve 28) disposed within said outlet (32/30/34 in figure 10) wherein said connecting tube is also insertable through said bladder valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood, claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton US 5230611.
(claim 3) Shelton discloses all of claim 2. Shelton does not explicitly disclose particular sizes of a deflated mattress when relatively compared to the interior size of the inflating bladder and therefore does not explicitly disclose, “wherein a deflated inflatable air mattress fits within said inflating bladder.”
Since Shelton does not disclose relative sizes, under at least some conditions of sizing a deflated mattress would appear capable of fitting within the inflating bladder/bag of Shelton. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select a deflated mattress size to fit within the internal volume of the inflating bladder of Shelton for the purpose/motivation of storing the deflated mattress in a protected environment from insects, dirt/debris, or water damage.

(claim 6) Shelton discloses all of claim 1. Shelton does not explicitly disclose, “wherein said connector and said outlet adapted (capability) to connect (infinitive verb) to said connector include one or more rubber washers that, in part, create a seal therebetween. “ 
Applicant does not depict said rubber washers in any embodiment and therefore lacks any details to further apply prior art. Until such time as Applicant perfects the claim language, the Examiner takes OFFICIAL NOTICE that seals for sealing are commonly known in the art and it would have been obvious to utilize seals in the apparatus of Shelton for the purpose/motivation of preventing fluid leakage.

As best understood, claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton US 5230611 in view of Lin (US 2006/0070184).
 (claim 11) Shelton discloses all of claim 1. Shelton does not explicitly disclose, “ wherein said inflatable air mattress includes a dump valve for (intended use) quickly releasing air disposed separately from said inflation valve.” 
Applicant does not depict said dump valve so it is unclear how best to apply the prior art. 
Lin teaches utilizing two valves 2 and 3 for an inflatable object wherein one valve (3) is a one way valve for filling and the second valve (2) is a dump valve for quick deflation of the object 11.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a dump valve as taught by Lin in the inflatable object(s) of Shelton for the purpose/motivation of quick deflation.

Allowable Subject Matter
Claims 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang US 10539125 discloses a particular connection type utilizing a hand pump bladder having a particular valve connection means similar to Applicant’s figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753